Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 4, 2010 (People v White, 73 AD3d 820 [2010]), affirming a judgment of the Supreme Court, Nassau County, rendered June 6, 2008.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *1206effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Angiolillo, Leventhal and Lott, JJ., concur.